Citation Nr: 1034915	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension is not proximately due to, the result 
of, or aggravated by his service-connected type II diabetes 
mellitus.


CONCLUSION OF LAW

The Veteran's hypertension is not proximately caused or 
aggravated by his service-connected type II diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
November 2004, prior to the initial AOJ decision on his claim.  
Additional notice was provided to the Veteran in August 2007, 
which notified him how to establish a claim for secondary service 
connection.  The Board finds that the notices provided fully 
comply with VA's duty to notify.  Although the August 2007 notice 
on secondary service connection was not provided until after the 
initial rating decision, any deficiency in the timing has been 
cured by complaint notice and subsequent adjudication (i.e., 
August 2007 Statement of the Case).  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may 
be cured by affording the veteran appropriate notice and 
subsequent adjudication).    Likewise, the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence and 
has been given the regulations applicable to VA's duty to notify 
and assist.  Indeed, the Veteran submitted evidence in connection 
with his claim, which indicates he knew of the need to provide VA 
with information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement have 
been satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was afforded VA examination 
on his claim for service connection for hypertension in October 
2005.  However, in January 2010, the Board determined that an 
independent VA medical expert opinion should be obtained with 
regard to the question of secondary service connection for 
hypertension because the October 2005 VA examiner failed to 
provide a rationale for the opinion proffered.  The requested 
opinion was provided in June 2010, and the Veteran was provided 
with an opportunity to respond, which he failed to do.  After 
reviewing this medical expert's opinion, the Board finds it is 
adequate for rating purposes as it is clearly based upon a review 
of the entire record (including all statements by the Veteran and 
the medical evidence) and is based upon current medical 
principles as cited by the opining medical expert.  See 38 C.F.R. 
§ 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Thus, the Board may proceed to adjudicate the Veteran's claim 
without prejudice to him.

Based upon the foregoing, the Board finds that VA has satisfied 
its duties to inform and assist the Veteran at every stage of 
this case.  Additional efforts to assist or notify him would 
serve no useful purpose.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran claims that his hypertension is secondary to his 
service-connected type II diabetes mellitus because they were 
diagnosed about the same time.  The Board notes that, in addition 
to adjudicating the Veteran's claim as secondary to service-
connected type II diabetes mellitus, the RO has also considered 
whether service connection for hypertension is warranted on 
either a direct or presumptive basis.  The Veteran has, however, 
never claimed or presented evidence that his hypertension is 
related to his military service.  Thus, the Board finds that it 
need only address the Veteran's claim for service connection for 
hypertension as secondary to service-connected type II diabetes 
mellitus because that is the theory of recovery that was argued 
by the Veteran and developed for adjudication.  See Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has 
raised an issue of service connection, the evidence in the record 
must be reviewed to determine the scope of that claim.  Claims 
which have no support in the record need not be considered by the 
Board, however, as the Board is not obligated to consider "all 
possible" substantive theories of recovery.  Where a fully 
developed record is presented to the Board with no evidentiary 
support for a particular theory of recovery, there is no reason 
for the Board to address or consider such a theory.).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin 
v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder is 
proximately due to or the result of a disorder of service origin.  
In that case, all symptomatology resulting from the secondary 
disorder will be considered in rating the disability.  The second 
is when a service-connected disability aggravates a nonservice-
connected disability.  In those cases, VA may only consider the 
degree of disability over and above the degree of disability 
prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Private treatment records show the first diagnosis of 
hypertension is seen in a December 16, 2002, treatment note.  The 
Veteran was seen with complaints of lightheadedness and fatigue.  
His blood pressure was 190/110, which was dangerously high.  The 
assessment was that he appeared to have hypertension, and he was 
started on Norvasc.  His physician also recommended getting 
baseline labs.  Lab report dated December 17, 2002, indicated the 
Veteran's glucose level was elevated at 227 mg/dL (reference 
range 60-110).  He was seen on January 2, 2003, for follow up of 
his hypertension.  His blood pressure was 150/100.  It was noted 
that he needs to have lab work, that it looked like he had a high 
blood sugar on previous report.  The next treatment note is from 
January 29, 2003.  The Veteran was seen to discuss an emergency 
room visit for tremendous dizziness for presumed Meniere's 
disease.  It was noted that his blood pressure was better 
controlled and was 148/90 that day.  However, the assessment was 
adult onset diabetes and it was noted he was on Glucotrol XL.  
This is the first diagnosis of type II diabetes mellitus seen in 
the treatment records.  

Service connection for type II diabetes mellitus was granted in a 
June 2005 rating decision.  The Veteran contends that his 
hypertension is related to his now service-connected type II 
diabetes mellitus because they were diagnosed at approximately 
the same time so they must be related.  The private treatment 
records do demonstrate that the Veteran was diagnosed with both 
disabilities around the same time in December 2002.  However, 
despite them showing the diagnoses, these treatment records do 
not express any opinion as to a relationship between the 
Veteran's hypertension and type II diabetes mellitus.   In 
addition, VA treatment records from December 2004 to September 
2007, although showing treatment for both hypertension and type 
II diabetes mellitus, do not show any medical opinion by the 
Veteran's treating physicians that his hypertension is related to 
or aggravated by his type II diabetes mellitus.

A statement from the Veteran's private treating physician dated 
December 8, 2004, (on a VA Form) indicates that the Veteran was 
diagnosed to have type II diabetes mellitus in December 2002 and 
that complications include hypertension (diagnosed in December 
2002) and erectile dysfunction (diagnosed in January 2004).  No 
explanation was provided as to why the physician believed that 
the Veteran's hypertension is a complication of his type II 
diabetes mellitus.

The Veteran was afforded a VA examination in October 2005.  At 
this examination, his blood pressure was 170/100 times three.  
The Veteran reported his symptoms basically consist of dizziness.  
Examination of his heart demonstrated normal sinus rhythm without 
murmur.  The impression was type II diabetes mellitus and 
"essential hypertension, is not at least as likely as not 
secondary to diabetes," and obesity (a diabetes mellitus 
examination conducted at the same time indicates the Veteran 
weighed 292 pounds which was markedly obese).  Unfortunately, the 
examiner failed to provide a rationale as to his opinion why the 
Veteran's hypertension was not at least as likely as not 
secondary to his diabetes.

Thus, in January 2010, the Board requested a VHA medical expert 
opinion as to the questions of the likelihood that the Veteran's 
hypertension was proximately due to, the result of, or aggravated 
by his service-connected type II diabetes mellitus.  In a June 
2010 report, the VHA medical expert provided the requested 
medical opinion.  In summarizing the evidence, the VHA medical 
expert noted that the Veteran was seen December 16, 2002, for 
elevated blood pressure (190/100) and was started on 
antihypertensive medication.  Labs drawn December 17, 2002, were 
significant for elevated glucose to 227 and normal renal 
function.  Follow up labs in January 2003 reported glucose of 189 
and A1C of 8.4, and the Veteran was started on oral hyperglycemic 
agent.  Chest x-ray at the time did not report cardiomegaly, and 
morbid obesity was again noted on physical exam; his blood 
pressure was noted to be in better control.  The VHA medical 
expert noted that, at the time of his diagnosis of type II 
diabetes mellitus, the medical records do not report any 
complications, such as neuropathy, nephropathy, or retinopathy.  
Over the subsequent few years, the Veteran's blood pressure had 
minor fluctuations requiring medication adjustments.  C&P Exam in 
October 2005 reported no nephropathy, and blood pressure 
elevation was deemed to be essential hypertension.  The VHA 
medical expert stated that, although no medical records are 
available prior to December 2002 , the absence of complications 
at the time of the diagnosis of type II diabetes mellitus - 
particularly the absence of nephropathy (a precursor to 
developing hypertension due to type II diabetes mellitus) - makes 
it "less likely than not" that the Veteran's hypertension is 
proximately due to, or the result of, his service-connected type 
II diabetes mellitus.  In addition, the VHA medical expert stated 
that the medical records do not support a suggestion that the 
Veteran's hypertension has been aggravated by his service-
connected type II diabetes mellitus beyond the natural 
progression of hypertension.  He supported his opinions by 
referring to a landmark prospective cohort study (see 
Hypertension in Diabetes Study Group. Prevalence of hypertension 
in newly presenting type 2 diabetic patients and the association 
with risk factors for cardiovascular and diabetic complications. 
J. Hypertens 1993; 11:309-17), which he indicated is a common 
clinical scenario that is consistent with this Veteran's 
presentation.  He noted that this study concluded that 
"[h]ypertension is common in newly diagnosed type 2 diabetes and 
is associated with obesity."

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

After considering all the evidence, the Board finds that the more 
probative and persuasive evidence is the VHA medical expert's 
opinion that the Veteran's hypertension is not as likely as not 
proximately due to, related to, or aggravated by his service-
connected type II diabetes mellitus.  The Board finds both the 
December 2007 private treating physician's statement and the 
October 2005 VA examiner's opinion to be inadequate as they both 
fail to provide a rationale for the opinions expressed therein.  
Therefore, the Board affords them little to no probative value.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion that contributes probative value to a medical 
opinion.).  In contrast, the VHA medical expert provided a 
complete rationale based upon a clear understanding of the facts 
of this case.  He also cited a landmark prospective cohort study 
consistent with the Veteran's presentation, which found that 
hypertension in newly diagnosed type II diabetes mellitus 
patients is associated with obesity.  Thus, the Board affords the 
VHA medical expert's opinion great probative value and finds it 
to be persuasive in concluding that the Veteran's hypertension is 
not secondary to his service-connected type II diabetes mellitus.

The only other evidence indicating a relationship exists between 
the Veteran's current hypertension and his service-connected type 
II diabetes mellitus is his own lay opinion that they must be 
related since they were diagnosed at the same time.   As a lay 
person, however, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or opinions); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, his statements are 
afforded little weight as to whether a relationship exists 
between his hypertension and his service-connected type II 
diabetes mellitus.

Based upon the foregoing, therefore, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's hypertension is proximately due to, the result of, or 
aggravated by his service-connected type II diabetes mellitus.  
The Board acknowledges that the two disabilities were diagnosed 
almost simultaneously; however, the record clearly shows the 
Veteran is morbidly obese and the probative and persuasive 
medical evidence indicates that this is the most likely etiology 
of the Veteran's hypertension rather than his service-connected 
type II diabetes mellitus because there is no evidence of 
nephropathy (which is a precursor to developing hypertension due 
to type II diabetes mellitus).  As the preponderance of the 
evidence is against the Veteran's claim for service connection 
for hypertension as secondary to his service-connected type II 
diabetes mellitus, the benefit of the doubt doctrine is not for 
application, and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for hypertension as secondary 
to service-connected type II diabetes mellitus is denied.


REMAND

The Board finds that remand of the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus is necessary 
to further development.  

The Board notes that the Veteran underwent a VA examination in 
January 2007 in relation to these claims in which the examiner 
gave negative nexus opinions with supporting rationale.  These 
opinions were based upon the Veteran's reported history of noise 
exposure to high level noise wearing headsets in service as a 
communications technician.  However, in the statement on his VA 
Form 9, the Veteran indicated he had additional noise exposure to 
airplane noise.  He related that he "flew many missions," for 
which he received two air medals, in EC121's, which had little to 
no insulation and this added to his noise exposure.  The Board 
notes that the Veteran's DD214 demonstrates that the Veteran 
received "Air Medal (Two Strike/Flight Awards)," which is an 
indication that the Veteran participated in aerial flight while 
in service and, therefore, somewhat corroborates the Veteran's 
report of having flown in service and been exposed to airplane 
noise.  

The Board notes that there are some personnel records in the 
claims file, but none of them indicate authorization of the Air 
Medals awarded or that the Veteran participated in flight 
missions.  Thus, on remand, efforts should be undertaken to 
obtain any additional personnel records or other documentary 
evidence relating to the award of the Air Medals to the Veteran 
and his flight history.

Thereafter, the Veteran should be scheduled for a VA audio 
examination.  The examiner should be advised to consider all 
reported exposure to noise in service, including exposure to high 
frequency noise and static from wearing headsets as a 
communications technician and exposure to airplane noise while 
participating in flight missions.  After conducting appropriate 
audiometric testing, an opinion should be rendered whether the 
Veteran's noise exposure in service is at least as likely as not 
the etiology of his hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request a search of the 
Veteran's entire service personnel record, 
or other available documentation, for 
records showing the award of the Air 
Medal(s) to the Veteran and that he 
participated in flying missions 
(especially helpful would be his flight 
record).  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, 
a negative reply is requested.

2.  Thereafter, scheduled the Veteran for 
a VA audio examination.  The claims file 
must be provided to the examiner for 
review in conjunction with the 
examination, and such review should be 
noted in the examiner's report.

The examiner should be instructed to 
consider the Veteran's reports of noise 
exposure in service to high frequency 
noise and static while wearing headsets as 
a communications technician and to 
airplane noise while participating in 
flight missions.  The examiner should also 
obtain a detailed history of any pre- 
and/or post-service occupational and 
recreational noise exposure the Veteran 
may have had.  After reviewing the file 
and conducting audiometric testing, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current hearing loss (whether 
bilateral or unilateral) and tinnitus are 
due to acoustic trauma incurred during 
service.  The examiner must also take into 
account the Veteran's report of a 
continuity of symptomatology since 
service, if any.  The examiner should 
provide a complete rationale for any 
opinion given, including discussion of 
evidence contrary to the opinion rendered.  

3.  After ensuring that all assistance has 
been provided to the Veteran (including 
ensuring the completeness of the VA 
examination report), the Veteran's claims 
should be readjudicated.  If such action 
does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


